FIRST DIVISION
                                DOYLE, C. J.,
                          PHIPPS, P. J, and BOGGS, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  September 22, 2015




In the Court of Appeals of Georgia
 A15A1272. THE STATE v. BAXTER.                                               DO-047 C

      DOYLE, Chief Judge.

      This case presents an issue of first impression concerning the application of

OCGA §17-7-50.1, specifically, whether the 180-day time limitation for the State to

obtain an indictment can be waived by a juvenile, thereby allowing the superior court

to retain jurisdiction. For the reasons that follow, we conclude that the waiver was not

valid and affirm the trial court’s order transferring the case to the juvenile court.

      On February 4, 2014, Baxter was arrested and taken into custody for one count

of aggravated sexual battery. Although he was 16 years old at the time , the superior

court had exclusive original jurisdiction over his case pursuant to OCGA § 15-11-560
(b) (7).1 On March 13, 2014, counsel for Baxter and the State met in chambers to

discuss the case. The meeting was not transcribed, but during a December 2014

hearing on the State’s Motion to Perfect the Record, the Assistant District Attorney

testified that there was some discussion about whether Baxter’s case could be

transferred to juvenile court after indictment, and as a result of those discussions,

counsel for Baxter indicated that his client would waive the 180-day time limit for

indictment.

      On March 17, 2014, the day Baxter’s case was scheduled to go before the

grand jury, Baxter’s counsel filed a “Waiver of Statutory Right to Indictment Within

180 Days,” which stated:

      Comes now the defendant in the above-styled case and being confined
      in the Claxton RYDC, waives his right to indictment in said case by a
      grand jury during the March 17, 2014 term within 180 days of his arrest
      in return for additional time for investigation by both the State and
      Defense.


As a result, Baxter’s case was not presented to the grand jury.




      1
        Pursuant to OCGA § 15-11-560 (b), “[t]he superior court shall have exclusive
original jurisdiction over the trial of any child 13 to 17 years of age who is alleged to
have committed [certain] offenses,” including aggravated sexual battery.

                                           2
      On October 15, 2014, Baxter filed a motion to transfer the case to juvenile

court pursuant to OCGA § 17-7-50.1, which provides:

      (a) Any child who is charged with a crime that is within the jurisdiction
      of the superior court, as provided in Code Section 15-11-560 or
      15-11-561, who is detained shall within 180 days of the date of
      detention be entitled to have the charge against him or her presented to
      the grand jury. The superior court shall, upon motion for an extension
      of time and after a hearing and good cause shown, grant one extension
      to the original 180 day period, not to exceed 90 additional days.


      (b) If the grand jury does not return a true bill against the detained child
      within the time limitations set forth in subsection (a) of this Code
      section, the detained child’s case shall be transferred to the juvenile
      court and shall proceed thereafter as provided in Chapter 11 of Title 15.


In response, on October 16, 2014, the State filed a motion for an extension of time to

present the case to the grand jury pursuant to OCGA § 17-7-50.1 (a).

      The superior court granted Baxter’s motion to transfer the case to juvenile court

because the time limit set forth in OCGA § 17-7-50.1 (a) had expired without the case

being presented to the grand jury. The court also denied the State’s motion for

extension of time. The State appeals the superior court’s order granting Baxter’s

motion to transfer his case to juvenile court.


                                           3
      Initially, we note that the interpretation of a statute is a question of law, which

is reviewed de novo on appeal.2

      In interpreting a statute, we must give effect to the legislature’s
      intention, looking diligently for the intention of the General Assembly,
      keeping in view at all times the old law, the evil, and the remedy. To
      determine the legislative intent of a statute, we begin with the literal
      text; where the literal text of a statute is plain and does not lead to
      absurd or impracticable consequences, we apply the statute as written
      without further inquiry. The language of a statute is given its most
      natural and obvious import, without resorting to forced or subtle
      interpretations to either expand or limit the statute’s operation. We
      interpret a statute to give effect to the real legislative intent and
      meaning, however, and not so strictly as to defeat the legislative
      purpose.3


      The plain language of OCGA § 17-7-50.1 (a) provides that a child charged with

a crime within the superior court’s jurisdiction “who is detained shall within 180 days

of detention be entitled to have the charge against him or her presented to the grand

jury.”4 The statute also provides that if the grand jury does not indict the detained


      2
          Spivey v. State, 274 Ga. App. 834 (1) (619 SE2d 346) (2005).
      3
      (Citations and punctuation omitted.) Hill v. State, 309 Ga. App. 531, 533 (710
SE2d 667) (2011).
      4
          Emphasis supplied.

                                           4
child within the specified time, “the detained child’s case shall be transferred to the

juvenile court.”5

      Here, Baxter’s case was not presented to the grand jury within 180 days of his

detention. Under the plain language of the statute, it was therefore mandatory that the

case be transferred to the juvenile court.6 In addition, the State’s motion for an

extension of time was untimely because it was filed more than 180 days after Baxter

was detained. An extension of the 180-day time limit must be sought and granted

before the time limit expires or the superior court loses jurisdiction over the case.7

      We now consider whether the waiver of the 180-day time limit, which was filed

before the time limit expired, was valid. We conclude that it was not.

      The statute sets forth the time limitations for presenting the case to the grand

jury and the appropriate procedure to follow if additional time is needed. The

extension of time is limited to one extension of an additional 90 days, not the

potentially unlimited extension that would occur if the waiver was enforced.

Although the case law interpreting OCGA § 17-7-50.1 is sparse, we consistently have


      5
          Emphasis supplied.
      6
          See id. at 533-534.
      7
          See Nunnally v. State, 311 Ga. App. 558, 559-561 (1) (716 SE2d 608) (2011).

                                           5
upheld the statute’s mandate that, absent an extension, an indictment must be

obtained within 180 days of the juvenile’s detention or the superior court loses

jurisdiction over the case.8 The plain language of the statute indicates that the

legislature intended to set time limitations for the State to act in those situations in

which a juvenile is detained, and the superior court is exercising jurisdiction over the

case pursuant to OCGA § 15-11-560 (b). Those time limitations would be eviscerated

if Baxter’s waiver is enforced.9 Once those time limitations have expired without the




      8
        See Edwards v. State, 323 Ga. App. 864, 868 (748 SE2d 501) (2013) (180-
day limitation for State to obtain an indictment is not tolled when accused is released
on bond; once 180-day time limit expired without case being presented to grand jury
and absent motion to extend time by the State, superior court lost jurisdiction over
case); State v. Armendariz, 316 Ga. App. 394, 396-397 (1) (729 SE2d 538) (2012)
(180-day period was not tolled when, prior to the expiration of the period, some of
the charges against the accused were deemed invalid); Nunnally, 311 Ga. App. at 561
(1) (when specified time limitation authorizing jurisdiction is exceeded, trial court
loses jurisdiction over case); Hill, 309 Ga. App. at 533-535 (juvenile court lacked
jurisdiction at time juvenile was indicted, approximately 300 days after his detention
began).
      9
        See In the Interest of C. B., 313 Ga. App. 778, 780-781 (723 SE2d 21) (2012)
(juvenile court could not negate statutory time limitations by transferring case back
to superior court after superior court transferred case to juvenile court based on
State’s failure to indict juvenile within 180 days of detention).

                                           6
juvenile being indicted, the only action the superior court is authorized to take is to

transfer the case to the juvenile court, as the superior court did here.10

      Our holding is in keeping with the general rule that parties may not create

subject matter jurisdiction in a court by consent.11 Although the superior court had

exclusive original jurisdiction over Baxter’s case, it could not unilaterally extend that

jurisdiction indefinitely, contravening the plain language of the statute.12

      The State contends that the 180-day requirement found in OCGA § 17-7-50.1

does not affect jurisdiction in any way because it is merely a statute of limitation,

which is subject to waiver. As the State points out,

      [a] defendant may waive rights which exist for his own benefit, but he
      may not waive those which belong to the public generally. . . . As the


      10
           See Edwards, 323 Ga. App. at 868.
      11
         See OCGA § 15-1-2; Abushmais v. Erby, 282 Ga. 619, 622 (3) (652 SE2d
549) (2007) (disapproving language suggesting that parties can confer subject matter
jurisdiction on a court by agreement).
      12
         See generally In the Interest of D. B., 187 Ga. App. 3, 4-5 (2) (369 SE2d 498)
(1988) (construing statute mandating that juvenile court conduct a hearing prior to
transferring a juvenile to another court for treatment as an adult criminal defendant,
the court held that juvenile had no absolute right to waive juvenile court jurisdiction;
transfer could be made only after juvenile court conducted hearing and made specific
findings).


                                           7
      protection afforded by statutes of limitation is statutory in origin, does
      not affect the court’s jurisdiction, and is personal to an individual
      defendant, it is comparable to the speedy trial provisions of OCGA §
      17–7–171, which can be waived.13


The crucial distinction here is that the 180-day requirement does affect the court’s

jurisdiction – if the State does not present a juvenile’s case to the grand jury within

the time limit or obtain a timely extension to do so, the superior court loses

jurisdiction.

      The State also contends that it detrimentally relied on the waiver, causing it to

forbear in bringing the case before the grand jury, and that Baxter potentially acted

in bad faith by agreeing to the waiver and then seeking a transfer to juvenile court.

Although we are sympathetic to the State’s position in this case, the State was well

aware of the mandatory time limitations set forth in the statute and was not precluded

from seeking an extension of time to present the case to the grand jury. Further, there

is no evidence in the record of bad faith by Baxter.

      Judgment affirmed. Phipps, P. J., and Boggs, J., concur.




      13
        (Punctuation omitted.) Vaughn v. State, 324 Ga. App. 289, 292 (750 SE2d
375) (2013).

                                          8